Bill by Frank L. Harney, Jr., against the Miami Beach First National Bank to enjoin defendant from selling certain securities pledged by plaintiff to secure loan and to require bank to deliver securities back to plaintiff. To review orders denying bank's motion to dismiss the bill, entering a temporary restraining order, denying motion to dissolve injunction, denying a rehearing and denying a motion that an injunction bond be required, bank brings certiorari.
Petition for certiorari denied.
This cause having heretofore been submitted to the Court upon petition for certiorari upon the Transcript of Record and briefs and the Record having been inspected, it is ordered that said petition be and the same is hereby denied.
ADAMS, C.J., and TERRELL, CHAPMAN, BARNS and HOBSON, JJ., concur.
THOMAS and SEBRING, JJ., dissent.